LAWSON, Justice.
The petition for certiorari to review the judgment of the Court of Appeals in this case is hereby denied without prejudice.
The Court of Appeals will therefore give consideration to the provisions of Act 525, approved September 16, 1963, and to the holdings of the Supreme Court of the United States in Cooper v. Alabama, 375 U.S. 23, 84 S.Ct. 84, 11 L.Ed.2d 43, and in Lane v. Brown, 372 U.S. 477, 83 S.Ct. 768, 9 L.Ed.2d 892, relative to the furnishing of transcripts to indigent appellants in coram nobis proceedings.
Writ denied without prejudice. See Birdsell v. State, 272 Ala. 700, 133 So.2d 696.
LIVINGSTON, C. J., and GOODWYN and COLEMAN, JJ., concur.